Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00408-CV

                                           Buck MURRAY,
                                              Appellant

                                                  v.

                                 THE HONDO NATIONAL BANK,
                                          Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CVCD-XX-XXXXXXX
                            Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: September 23, 2020

AFFIRMED

           This is an appeal from a final judgment authorizing the Hondo National Bank (“the Bank”)

to recover the unpaid balance on a promissory note from guarantor Buck Murray. On appeal,

Murray argues the trial court erred by sustaining the Bank’s objections to his summary judgment

evidence and by granting the Bank’s traditional and no-evidence summary judgment motions. We

affirm.
                                                                                 04-19-00408-CV


                                        BACKGROUND

        The Bank loaned $20,000.00 to the Bandera Community Foundation, Inc. (“the

Foundation”), in May 2015. As part of this transaction, Murray signed a guaranty agreement in

which he personally guaranteed the Foundation’s payment of the promissory note to the Bank.

Before the note was repaid, the Foundation refinanced the original loan and signed another

promissory note, agreeing to make monthly payments of $250.00 on the outstanding balance and

a final payment of $12,323.35 on November 23, 2019. When the Foundation failed to make

payments on the note as required, the Bank demanded payment from Murray under the guaranty

agreement. However, Murray refused to pay the unpaid balance on the note. The Bank accelerated

the note and sued Murray under the guaranty agreement to recover the unpaid balance on the note.

        Murray answered the Bank’s suit with a general denial. He also asserted multiple

affirmative defenses and counterclaims. After conducting discovery, the Bank moved for no-

evidence summary judgment on Murray’s affirmative defenses and counterclaims. The Bank also

moved for traditional summary judgment on its claim to recover under the guaranty agreement.

The Bank attached to its traditional summary judgment motion the promissory notes and the

guaranty agreement signed by Murray. Murray filed a response to the Bank’s summary judgment

motion and attached evidence to it. In his response, Murray broadly argued that the evidence

attached to his response raised a fact issue as to several of his affirmative defenses and a

counterclaim. The Bank filed objections to Murray’s evidence, many of which were sustained by

the trial court.

        The trial court granted the Bank’s motions for traditional and no-evidence summary

judgment, and rendered a final judgment authorizing the Bank to recover from Murray $18,533.66

for the unpaid balance and interest on the note and $15,771.84 for attorney’s fees. Murray

appealed.


                                              -2-
                                                                                                   04-19-00408-CV


                                                  DISCUSSION

         Murray presents ten issues on appeal. In his first through seventh issues, Murray complains

about the trial court’s evidentiary rulings, and in his eighth through tenth issues, Murray complains

about the trial court’s summary judgment rulings. We begin our discussion by addressing Murray’s

complaints about the summary judgment rulings.

         In his eighth, ninth, and tenth issues, Murray argues the trial court erred by granting the

Bank’s summary judgment motions because he produced evidence raising a genuine issue of

material fact as to his affirmative defenses of breach of fiduciary duty, fraud by non-disclosure,

and mutual mistake, and his counterclaim for breach of fiduciary duty. 1

Summary Judgment Law and Standard of Review

         We review a trial court’s orders granting summary judgment de novo. Tarr v. Timberwood

Park Owners Assoc., Inc., 556 S.W.3d 274, 278 (Tex. 2018). To prevail on a traditional summary

judgment motion, the movant must show that no genuine issue of material fact exists and that it is

entitled to judgment as a matter of law. Id.; TEX. R. CIV. P. 166a(c).

         Under Rule 166a(i) of the Texas Rules of Civil Procedure, a party may move for a no-

evidence summary judgment on the ground that there is no evidence of one or more essential

elements of a claim or defense on which the adverse party would have the burden of proof at trial.

TEX. R. CIV. P. 166a(i). “The [trial] court must grant the motion unless the respondent produces

evidence raising a genuine issue of material fact.” Id.




1
  Although Murray pleaded other affirmative defenses and counterclaims, on appeal he only addresses the issues of
mutual mistake, fraud by non-disclosure, and breach of fiduciary duty. Because Murray does not challenge the granting
of summary judgment as to his other affirmative defenses and counterclaims, we cannot address these rulings on
appeal. See Ontiveros v. Flores, 218 S.W.3d 70, 71 (Tex. 2007) (concluding the court of appeals erred by reversing
summary judgment as to claims the appellant did not challenge on appeal).


                                                        -3-
                                                                                     04-19-00408-CV


       A no-evidence summary judgment motion must state the elements for which there is no

evidence. Id.; Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009). The burden then shifts

to the respondent to produce evidence raising a genuine issue of material fact as to the elements

challenged in the motion. TEX. R. CIV. P. 166a(i).; Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572,

582 (Tex. 2006). To defeat a no-evidence motion, the respondent must produce evidence raising a

genuine issue of material fact as to the challenged elements. TEX. R. CIV. P. 166a(i). “[T]he

respondent is not required to marshal [his] proof; [his] response need only point out evidence that

raises a fact issue on the challenged elements.” Id. (cmt.—1997).

       Under well-settled legal precedent, a respondent to a no-evidence summary judgment

motion must specifically identify in his response the supporting proof he seeks to have considered

by the trial court. Solomon v. Whataburger Rests., LLC, No. 04-17-00255-CV, 2018 WL 2121360,

at *1 (Tex. App.—San Antonio May 9, 2018, no pet.) (mem. op.); Arredondo v. Rodriguez, 198
S.W.3d 236, 238 (Tex. App.—San Antonio 2006, no pet.). “General references to the summary

judgment record are inadequate to meet the [respondent’s] evidentiary burden.” Hinojosa v. Koen,

No. 04-18-00907-CV, 2019 WL 5773672, at *3 (Tex. App.—San Antonio Nov. 6, 2019, pet.

denied) (mem. op.). “Attaching entire documents and depositions [] to a response and referencing

them only generally does not relieve the party of pointing out to the trial court where in the

documents the issues set forth in the [] response are raised.” Arredondo, 198 S.W.3d at 238-39.

Neither this court nor the trial court is required to wade through the record to determine if the

respondent carried his burden to produce evidence raising a genuine issue of material fact as to the

elements specified in the no-evidence motion. Id. at 238; see Hinojosa, 2019 WL 5773672, at *3.

“When a summary judgment respondent fails to direct the [] court to specific summary judgment

evidence, a fact issue cannot be raised sufficient to defeat summary judgment.” Leija v. Laredo




                                                -4-
                                                                                       04-19-00408-CV


Cmty. Coll., No 04-10-00140-CV, 2011 WL 1499440, at *5 (Tex. App.—San Antonio Apr. 20,

2011, no pet.) (mem. op.).

No-Evidence Summary Judgment on Murray’s Affirmative Defenses and Counterclaims

       In its no-evidence summary judgment motion, the Bank challenged specific elements of

Murray’s affirmative defenses and counterclaims. However, in his response, Murray did not

specifically identify the proof he sought to have considered by the trial court, nor did he point to

the evidence that supported each challenged element of his affirmative defenses and his

counterclaim. Instead, Murray generally argued that he “submitted enough evidence to support his

claims and affirmative defenses which would require the court to deny” the Bank’s traditional and

no-evidence motions for summary judgment. Murray’s response listed the evidence attached to it,

then broadly asserted that this evidence was “sufficient to support the elements of his respective

causes of action and affirmative defenses.” The evidence attached to Murray’s response, which

consists of two affidavits, the deposition testimony of two witnesses, and numerous documents

produced in discovery, exceeds two hundred pages. Because Murray failed to specifically identify

any supporting proof in his response, we must conclude Murray failed to present evidence raising

a genuine issue of material fact as to the challenged elements. See Hinojosa, 2019 WL 5773672 at

*3 (concluding the trial court did not abuse its discretion by excluding respondents’ evidence not

specifically cited in their summary judgment response); Leija, 2011 WL 1499440, at *5

(concluding no fact issue was raised to defeat a no-evidence motion when the respondent generally

pointed to his 173-page deposition to support his argument); Arredondo, 198 S.W.3d at 239

(“Because plaintiffs’ response did not direct the trial court to any specific portion of their summary

judgment evidence, plaintiffs failed to raise a fact issue sufficient to defeat appellee’s no-evidence




                                                 -5-
                                                                                                      04-19-00408-CV


motion for summary judgment.”). Therefore, we hold that the trial court properly granted the

Bank’s no-evidence summary judgment motion. 2

Traditional Summary Judgment on the Guaranty Agreement

         To succeed on its traditional summary judgment motion, the Bank had to establish that no

genuine issue of material fact existed and that it was entitled to judgment as a matter of law on its

claim to recover under the guaranty agreement. See TEX. R. CIV. P. 166a(c). Murray does not argue

the Bank failed to meet its traditional summary judgment burden on this claim. Murray only

complains that he presented evidence raising a genuine issue of material fact as to some of his

affirmative defenses and one of his counterclaims. We have already concluded the trial court

properly granted the Bank’s no-evidence summary judgment on Murray’s affirmative defenses

and counterclaims. Therefore, we hold the trial court properly granted the Bank’s traditional

summary judgment motion.

Evidentiary Rulings

         Finally, in his first through seventh issues, Murray argues the trial court erred by sustaining

the Bank’s objections to his summary judgment evidence. However, these evidentiary issues have

no bearing on the final disposition of this appeal. We have already determined that Murray failed

to raise a genuine issue of material fact on each of the challenged elements of his affirmative

defenses and counterclaim by failing to specifically identify his proof in his summary judgment

response. Based on our resolution of Murray’s summary judgment issues, Murray’s evidentiary

issues are unnecessary to the final disposition of this appeal. See TEX. R. APP. P. 47.1 (requiring




2
 Even in his appellate brief, Murray fails to cite to the specific summary judgment evidence raising a fact issue on
each of the challenged elements of his affirmative defenses and counterclaim. As the appellant, Murray has a duty to
show that the record supports his contentions. See Blake v. Intco Invs. of Tex., Inc., 123 S.W.3d 521, 525 (Tex. App.—
San Antonio 2003, no pet.). “As an appellate court, we are not required to search the record for a scintilla of evidence
raising a material fact issue without more specific guidance.” Id.


                                                         -6-
                                                                                     04-19-00408-CV


appellate court opinions to address only the issues raised and necessary to the final disposition of

the appeal).

                                          CONCLUSION

       The trial court’s judgment is affirmed.

                                                       Irene Rios, Justice




                                                 -7-